Citation Nr: 1337381	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  10-09 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from February 1952 to November 1954. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied reopening of a claim for service connection for a bilateral hip disorder. 

In September 2012, the Veteran testified at a hearing at the RO in San Antonio, Texas, before the undersigned Veterans Law Judge (VLJ) of the Board (Travel Board hearing). A transcript of that hearing has been associated with the claims file. 

In a December 2012 decision, the Board reopened the claim of service connection for a bilateral hip disorder. In the same document, the Board remanded the reopened claim to the Appeals Management Center (AMC) for the provision of a VA medical examination to determine the nature and etiology of the Veteran's claimed bilateral hip disorder. After providing the Veteran with a March 2013 VA medical examination, in attempted compliance with the Board's December 2012 remand directives, the AMC issued a Supplemental Statement of the Case (SSOC) and recertified the claim to the Board. In a May 2013 remand, the Board found that the March 2013 VA medical examination report was inadequate as written and remanded the case again for procurement of an additional VA medical opinion. After procuring the medical opinion, in full compliance with the Board's May 2013 remand requests, the AMC issued an additional SSOC and recertified the claim to the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1. The Veteran did not experience chronic bilateral hip disorder symptomatology during service.

2. The Veteran did not experience continuous bilateral hip disorder symptomatology since service discharge.

3. The Veteran did not experience hip arthritis symptomatology manifested to a compensable degree within one year of his discharge from service.

4. The Veteran's diagnosed hip disorders, specifically bilateral hip osteoarthritis and trochanteric bursitis of the right hip, are not related to service or to any incident of service.


CONCLUSION OF LAW

Service connection a bilateral hip disorder is not warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103. In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide. VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability. The Court held that, upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application. Id.  at 486. This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted. Id. 

In this instance, an October 2009 VCAA notice letter satisfied the provisions of 
38 U.S.C.A. § 5103(a). In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information regarding the type of evidence necessary to establish a disability rating or effective date for the disability on appeal required by Dingess. 

The Board finds that all necessary assistance has been provided to the Veteran. VA has acquired the Veteran's service, VA, and private treatment records to assist the Veteran with the claim. At the September 2012 Travel Board hearing, the Veteran testified that he was in receipt of disability benefits from the Social Security Administration (SSA). The file does not show that VA has contacted SSA to obtain his records from this other Federal agency, and VA has a duty to obtain these records if such records are relevant. Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002); Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Lind v. Principi, 3 Vet. App. 493, 494 (1992).

In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit) clarified that VA's duty to assist was limited to obtaining relevant SSA records. The Federal Circuit rejected the argument in Golz that SSA records are always relevant and that VA always is required to obtain them. Relevant records were defined under 38 U.S.C. § 5103A as those that relate to the injury for which the claimant is seeking VA benefits and that have a reasonable possibility of helping to substantiate the claim. Id. at 1321. The Federal Circuit also pointed out that, "[n]ot all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim." Id. The Federal Circuit thus concluded in Golz, "[t]here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant." Id. at 1323.

In this instance, the Veteran reported that SSA he granted disability benefits solely for his left arm disability and not his claimed hip disorder. Therefore, the SSA records identified by the Veteran relate solely to a disability other than that for which the Veteran is seeking VA benefits and do not have a reasonable possibility of aiding in the substantiation of the Veteran's claim. See id. at 1321. Therefore, under Golz, the Board finds no reason to believe that the records in question would give rise to pertinent information and, therefore, are irrelevant to the present claim. See id. at 1323. The Board finds that an additional remand to seek their procurement would serve no useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In March 2013, VA provided the Veteran with a VA medical examination to assist in determining the nature and etiology of the claimed bilateral hip disorder. After a review of the claims file, an interview with the Veteran, and a thorough examination, the VA examiner diagnosed osteoarthritis of the hips and trochanteric bursitis of the right hip. Having done so, the VA examiner offered a medical opinion, indicating that the Veteran's hip disorders were not related to service or any incident of service.  In May 2013, the same VA examiner reviewed the claims file, at the Board's request, offered a more detailed opinion, based on the entire evidence of record, both lay and medical. As the March 2013 VA medical examination report and May 2013 VA medical opinion were written after an interview with the Veteran, a review of the claims file, a physical examination, and contains findings regarding the nature and etiology of the Veteran's claimed bilateral hip disorder, the Board finds that the March 2013 VA medical examination report and May 2013 VA medical opinion, together, are adequate for VA purposes. 38 C.F.R. § 4.1 (2012).

Regarding the September 2012 Travel Board hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the September 2012 Travel Board hearing, the VLJ specifically noted the issue on appeal. Then, having heard the Veteran's evidence, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. Both the VLJ and the Veteran's representative specifically queried the Veteran regarding any evidence the Veteran might have indicated that his claimed bilateral hip disorder was related to service. Partially as a result of these inquiries, the VLJ determined that a VA medical examination was necessary to assist in determining the etiology of the Veteran's claimed bilateral hip disorder. The Board subsequently remanded the claim. In this case, the VLJ substantially complied with the requirements of Bryant.

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration. Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran. Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Service Connection
Laws and Regulations

Service connection may be granted if it is shown a veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.306 (2012). To establish service connection, generally, there must be (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability. Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be granted for certain diseases noted in VA regulations to be "chronic," such as arthritis, when they are manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

For disorders noted by VA to be "chronic," such as arthritis, a disorder also may be service connected if the evidence of record indicates that the disorder was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter. With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).   

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 
	
It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran. By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. § 3.102.

The Board has reviewed all of the lay and medical evidence in the Veteran's claims folder. The Board finds that the Veteran is competent to report the symptoms and impairments associated with his claimed bilateral hip disorder. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation). The Board has not discounted lay evidence regarding the Veteran's claimed bilateral hip disorder because it is lay evidence or because it was reported by the Veteran. See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history). That being said, the Board has an obligation to determine the credibility of all evidence, lay and medical. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence); Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992). 

The Board has considered all evidence of record as it bears on the question of service connection. See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2012) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

Service Connection for
A Bilateral Hip Disorder

The Veteran essentially contends that he developed a bilateral hip disorder during service. Specifically, the Veteran claims that he injured his hips when he fell while attempting to climb a cargo net as part of an in-service training exercise. 

Having reviewed the record of evidence, both lay and medical, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for a bilateral hip disorder. 

Briefly reviewing the record of evidence, in a February 1952 service entrance examination report, a VA examiner noted that the Veteran's spine and extremities, to include joints, were normal. Subsequent service treatment records dating from August 1953 through January 1954 indicate extensive treatment for a left elbow disorder, incurred after a fall from a cargo net during training. In an August 1953 service treatment record, a service examiner noted that the Veteran fell on his left side and left elbow, resulting in a chip fracture of the olecranon process of the left ulna confirmed by X-ray. The Veteran's service treatment records, to include a list of complaints at sick call, contain no notation indicating treatment or diagnosis for a hip disorder. In a November 1954 service discharge examination report, a service examiner noted that the Veteran's lower extremities and musculoskeletal systems were normal. 

Reviewing the post-service evidence, in an undated problem list from the VA medical facility, written sometime in the early 1990s, a VA examiner noted that the Veteran had "posttraumatic arthritis," but did not mention the joints affected by the disorder.

In a September 2001 VA treatment record, the Veteran indicated that he was experiencing intermittent mild to moderate pain in shoulders and arm. Subsequent records indicate treatment for a service-connected left arm disability.

In a January 2006 VA treatment record, the Veteran reported experiencing chronic right leg pain for over one month. In an additional VA treatment record, written the same day, the Veteran reported experiencing right buttock pain radiating to the entire leg with numbness. A VA examiner noted that the Veteran walked with a minimal limp on the right.

In a May 2007 VA treatment record, the Veteran reported experiencing bilateral hip discomfort which he treated with ibuprofen. The Veteran indicated that he suspected traumatic arthritis as the cause of the hip symptomatology. Upon examination, the VA examiner noted no abnormalities. The VA examiner diagnosed bilateral hip discomfort, treated with ibuprofen, and suspected traumatic arthritis. 

In June 2007, the Veteran filed a claim for service connection for "hip injury ... 1953 - Camp Matthews." 

In a July 2007 VA treatment record, the Veteran reported experiencing an injury to his right lower extremity after getting out of the shower four days prior. The Veteran indicated that he experienced sharp pain, swelling, and redness measuring a nine on a scale of 10 after the injury. The Veteran stated that he was still able to walk. In an additional VA treatment record, written the same day, a VA examiner noted deep bruising on the right side of the knee, leg, and ankle, with good color and movement. The VA examiner also indicated that the Veteran experienced an abnormal gait secondary to pain. The VA examiner noted that an X-ray was negative for a fracture. The diagnosis was injury to the right lower extremity.

In an additional July 2007 VA treatment record, the Veteran reported experiencing chronic bilateral hip pain for several years. The Veteran also indicated that, approximately two weeks prior to the appointment, he fell while trying to get out of the bathtub and injured his right leg. The Veteran stated that he developed right leg swelling, pain, bruising, and ecchymosis. The Veteran reported experiencing persistent limitations of ambulation due to pain, unilateral right leg swelling, and resolving bruises and ecchymosis. Upon examination, the VA examiner noted swelling of the right leg, pain on passive and active range of motion, and pain to palpation of the popliteal cord. The VA examiner indicated that an ultrasound was necessary to rule out a deep vein thrombosis of the right leg. In an August 2007 VA treatment record, a VA examiner noted that testing showed that the Veteran's leg was negative for deep vein thrombosis. 

In a November 2007 VA treatment record, a VA examiner diagnosed bilateral hip discomfort, treated with ibuprofen, and suspected traumatic arthritis. The VA examiner noted that he would add acetaminophen. 

In an additional November 2007 VA treatment record, a VA examiner noted treating the Veteran in the use of a rollator and a standard cane for moderate bilateral hip and buttock pain. 

In a December 2007 statement, the Veteran wrote that "while training in Camp Mathews in California, I fell down from the tower of ropes and fell on my butt. Then I got transfer[ed] to Kaneohe, Hawaii." The Veteran stated that, while in Hawaii, he had "trouble with my left arm." The Veteran indicated that he went to the Army hospital where service examiners diagnosed him with broken tendons in the arm and operated on him. The Veteran wrote that, at that time, he "had minor pain on both sides, but never paid much attention to it until now." The Veteran reported experiencing pain currently in both hip joints. The Veteran wrote that an unnamed doctor "said the pain on both of my hips are because of the fall long time ago." 

In a September 2008 VA treatment record, a VA examiner noted that the Veteran reported having "right, what he describes as, hip pain, but is more on his ischium. Chronic joint pain and arthritis, muscle weakness generalized."

In an April 2012 VA treatment record, the Veteran reported experiencing right hip pain that had been getting progressively worse. The Veteran indicated that, at first, the pain was controlled with ibuprofen, but was now not relieved with any pain medication. The Veteran indicated that he was experiencing a decrease in his ability to ambulate and a greater risk of falling. Upon examination, the VA examiner noted limited range of motion of the right hip to abduction and limited range of motion of the left knee. Reviewing a right hip X-ray report, the VA examiner noted acetabular roof osteophyte formation, but no acute osseous-articular abnormality. The VA examiner diagnosed an osteophyte of the right hip and osteoarthritis of the left knee.

In a June 2012 VA nursing note, the Veteran reported experiencing chronic left knee and right hip pain. 

In a September 2012 VA treatment record, the Veteran reported experiencing right hip pain. The Veteran stated that he experienced an in-service injury during a 1953 training exercise, injuring his right hip and his left arm. The Veteran indicated that, due to the injury, he had to undergo left arm surgery to repair tendons and had experienced right hip pain "off and on" for over 50 years. The Veteran indicated that, in the previous six months, he had experienced increasing pain in the right hip which affected his ability to walk, lay on his right side, or get in and out of vehicles. The Veteran stated that the pain was well-localized along the lateral aspect of the hip and in the right buttocks. The Veteran reported experiencing chronic low back pain as well. Having performed an examination and reviewed a right hip X-ray, the VA examiner diagnosed greater trochanteric bursitis of the right hip, with mild osteoarthritic changes in the hip. Having received consent from the Veteran, the VA examiner administered a right hip cortisone injection. 

At the September 2012 Travel Board hearing, the Veteran indicated that his bilateral hip condition was related to the October 1953 in-service accident during cargo net training. The Veteran stated that, during the training, he fell about 16 to 20 feet while carrying a full pack. The Veteran indicated that "it hurt" after the injury, but that he did not complain as he was trained to believe that a service member "never hurts." The Veteran reported going to the hospital in Hawaii "after a while." The Veteran indicated that his "arm hurt a lot and my back and hips, but the doctor operated on my arm" The Veteran reported that he told the doctor "about my hips and my back and he said we'll take care of it after a while which they never did." The Veteran stated that he was offered a medical discharge, but chose an honorable discharge as he believed that a medical discharge would render him unemployable.  The Veteran testified that, after his 1954 discharge from service, a VA doctor told him that they would take care of his arm first and would treat his hip later. The Veteran stated that the VA doctor never treated his hip. The Veteran stated that a private doctor cared for his hips, and prescribed rubbing cream and hot baths for treatment; however, the Veteran indicated that this doctor died 20 years prior to the Travel Board hearing. The Veteran indicated that his hips began hurting after the initial in-service injury and had continued to cause him pain since. The Veteran indicated that he took "easy jobs" after service, such as working as an oiler where his duties entailed him to carry cans of grease and oil. The Veteran indicated that he was receiving medical treatment for his hip disorder in the form of cortisone shots and oral medication. The Veteran also stated that he sometimes had to use a walker. 

In a November 2012 VA treatment record, the VA examiner noted that the Veteran was present for a follow-up appointment regarding his right hip trochanteric bursitis following the September 2012 cortisone injection. The Veteran indicated that he had experienced good results from the injection until about a month ago when his pain recurred. Upon examination, the VA examiner noted point tenderness over the right greater trochanter. After the examination, the VA examiner diagnosed trochanteric bursitis right hip and performed another cortisone injection at the right hip bursa.  

In a March 2013 VA medical examination report, the Veteran stated that he injured his right hip and tore his triceps tendon during an in-service falling incident in 1953. The Veteran indicated that he did not report experiencing hip pain during his in-service treatment for the torn triceps tendon. The Veteran stated that his hip pain continued throughout the years. The Veteran indicated that he had performed mostly light duty jobs since service, working at steel mills and as the manager of a gas station. The Veteran specifically denied experiencing any further injuries since service. The Veteran described his pain as measuring a seven on a scale of 10, with daily flare-ups measuring an eight or nine on a scale of 10. 

After an examination, the VA examiner diagnosed osteoarthritis of the hips, and trochanteric bursitis of the right hip. After a review of the evidence of record, both lay and medical, the VA examiner opined that the Veteran's hip disorders were less likely than not incurred in service or caused by the Veteran's claimed in-service injury. In explaining this opinion, the VA examiner wrote that the Veteran had bilateral hip pain, with right hip trochanteric bursitis and mild osteoarthritis of both hips. The VA examiner indicated that trochanteric bursitis was an acute condition that involved the soft tissue of the joint exclusively. The VA examiner wrote that this bursitis was not a residual of previous falls or injuries in the Veteran's remote past and was not due to the Veteran's service. The VA examiner noted that the Veteran also had osteoarthritis of the hips. The VA examiner wrote that this was a condition that evolved over the years due to general wear and tear, including past injuries. The VA examiner noted that the in-service fall from the cargo net could theoretically have led to osteoarthritis, but the service treatment records included no reports of hip pain after the accident. The VA examiner indicated that injuries of the hips of sufficient severity to lead to arthritis would necessitate sufficient pain and limitation at that time, but that the service treatment records indicated that this was not the case. The VA examiner noted that the 1954 service discharge report indicated that the Veteran's hips were normal. The VA examiner also indicated that the Veteran mostly reported experiencing right hip pain with minimal symptoms in the left hip. The VA examiner noted that the Veteran had reported that it was his right hip that was injured from the in-service fall. The VA examiner wrote that the relative symmetry in arthritis in the hips indicated the lack of a causal relationship from the in-service fall from the cargo net. The VA examiner stated that one "would expect greater arthritis to be present in the right hip if this fall was in fact the source of the arthritis." Therefore, the VA examiner stated that it was less likely than not that the Veteran's hip disorders were related to his service. 

In a May 2013 medical opinion, the same VA examiner who wrote the March 2013 VA medical examination report reported reviewing the evidence prior to writing the opinion. Having done so, the VA examiner again opined that the Veteran's hip disorders were less likely than not incurred in service or caused by the Veteran's claimed in-service injury. The VA examiner reiterated that the Veteran told him that he hurt his right hip in the original fall during service. The VA examiner indicated that the Veteran reported no injury to his left hip from that fall during the examination. The VA examiner noted that the Veteran's only "chronic" right hip disorder was osteoarthritis. The VA examiner indicated that the same degree of osteoarthritis existed in the left hip. The VA examiner reported that, based on the Veteran's own stated claim of a right hip injury without a significant left hip injury over the years, "there objectively should be a greater degree of osteoarthritis in the right hip seen on radiographs," and a greater difference in range of motion and strength of the right hip compared with the left on examination. The VA examiner wrote that such a difference was not seen as there was only a five degree difference in range of motion of the hips and the hip strength was equal. The VA examiner also indicated that the five degree difference in range of motion could be more adequately explained by the "non-chronic" bursitis of the right hip of more recent origin. The VA examiner stated that, when asked to point to the location of his hip pain during the examination, the Veteran pointed to the lateral portion of his thigh. The VA examiner reported that this region was where trochanteric bursitis pain would be felt. The VA examiner indicated that hip joint pain would be felt more inguinally in the groin region. Based on the Veteran's own report of the location of his pain, the VA examiner stated that the Veteran's right hip pain symptomatology was "much more likely than not due to his NON-CHRONIC bursitis (of more recent origin) and not his osteoarthritis." The VA examiner wrote that "due to relative symmetry of arthritis in both hips, relative symmetric physical exam findings, and anatomical location of reported pain," it was "much less likely than not" that the Veteran's right hip osteoarthritis was due to or related to service. The VA examiner indicated that it was "much more likely than not" that the Veteran's bursitis was of more recent origin than service. Furthermore, the VA examiner opined that the Veteran's left hip osteoarthritis was not due to or related to service, based on the evidence, to include the Veteran's own accounts to the examiner. 

The Board finds that the weight of the evidence demonstrates that the Veteran did not experience chronic bilateral hip disorder symptomatology during service. In statements made in support of his claim, the Veteran has maintained that he experienced chronic hip disorder symptomatology, manifested by pain, since the 1953 in-service fall during cargo net training. 

The Board finds that the Veteran's statements, indicating chronic bilateral hip disorder symptomatology during service, are not credible as they are inconsistent with the other evidence of record, to include the Veteran's other statements. See Caluza, 7 Vet. App. at 498 (holding that, in weighing credibility of lay evidence, even that recorded in a medical record, VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness). 

The Veteran's reports of chronic bilateral hip disorder symptomatology during service are inconsistent with the contemporaneous medical evidence of record. The Veteran's service treatment records contain extensive records indicating treatment for a left arm disability resulting from the 1953 fall from the cargo net. However, the same records contain no notation indicating treatment or diagnosis for hip disorder symptomatology during service. In the November 1954 service discharge examination report, a service examiner noted that the Veteran's lower extremities and musculoskeletal systems were normal. Therefore, the Veteran's reports of in-service hip disorder symptomatology are inconsistent with the medical evidence of record.

Moreover, the Veteran's lay statements regarding his claimed in-service hip disorder symptomatology are so inconsistent with each other as to lack credibility. In a December 2007 lay statement, the Veteran wrote that, after falling from the cargo net in 1953, he experienced minor pain in both hips which had worsened recently. At the September 2012 Travel Board hearing, the Veteran indicated that he had experienced bilateral hip disorder symptomatology since the in-service accident. Yet, in a September 2012 VA treatment record, the Veteran reported experiencing only a right hip injury during service, followed by intermittent pain in the right hip over the years. Likewise, in the March 2013 VA medical examination report and May 2013 VA medical opinion, the March 2013 VA examiner stressed that the Veteran told him that he experienced only a right hip injury during service. Moreover, at the September 2012 Travel Board hearing, the Veteran stated that he attempted to get help for his hip disorder symptomatology during service, but was told by the examiners that they had to treat his arm first. Yet, in the December 2007 lay statement, the Veteran reported that he only sought treatment for his left arm disability during service. In this statement, the Veteran described his in-service hip pain as "minor" and stated that he had "never paid much attention to it until now." Therefore, the Board finds that the Veteran's lay statements regarding the nature of his claimed in-service hip injury and subsequent hip disorder symptomatology are so inconsistent as to lack credibility. See id. For the reasons stated above, the weight of the evidence indicates that the Veteran did not experience chronic hip disorder symptomatology during service.

The Board also finds that the Veteran did not experience continuous bilateral hip disorder symptomatology since service discharge. The record contains an undated problem list from a VA medical facility, written sometime in the early 1990s, diagnosing the Veteran as having "posttraumatic arthritis." However, this record contains no notation indicating what joints were affected and, moreover, is dated decades after the Veteran's discharge from service. The medical evidence of record contains no notation indicating treatment for a specific hip disorder until May 2007, more than 52 years after the Veteran's November 1954 discharge from service. Therefore, the medical records do not indicate that the Veteran experienced continuous bilateral hip disorder symptomatology since service.

In lay statements throughout the record of evidence, the Veteran has maintained that he experienced continuous hip disorder symptomatology since discharge from service. Yet, the Board finds that these statements are so inconsistent with the other evidence as to lack credibility. See id. In the December 2007 lay statement, the Veteran wrote that, after falling from the cargo net in 1953, he experienced minor pain in both hips which had worsened recently. At the September 2012 Travel Board hearing, the Veteran indicated that he experienced bilateral hip disorder symptomatology since the in-service accident. In a July 2007 VA treatment record, the Veteran reported experiencing chronic bilateral hip pain for several years. However, in a September 2012 VA treatment record, the Veteran reported experiencing only intermittent pain in the right hip since service. Likewise, in the March 2013 VA medical examination report and May 2013 VA medical opinion, the March 2013 VA examiner stressed that the Veteran told him that he experienced only symptomatology in his right hip since service. As the Veteran's statements, indicating continuous hip disorder symptomatology since service, are inconsistent with both the medical and lay evidence of record, the Board finds that they lack credibility. For the reasons stated above, the weight of the evidence indicates that the Veteran did not experience continuous hip disorder symptomatology since service.

The Board also finds that the Veteran did not experience hip arthritis disorder symptomatology manifested to a compensable degree within a year of his November 1954 discharge from service. The Veteran is diagnosed currently as having bilateral hip osteoarthritis and right hip trochanteric bursitis. Arthritis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012). Diagnostic Code 5003 states that arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. The record indicates that the Veteran was first diagnosed with arthritic disorders of the hip more than five decades after the Veteran's discharge from service. Moreover, the treatment records contain no notation indicating that the Veteran experienced compensable limitation of motion of either hip within one year of the Veteran's discharge from service. Therefore, the evidence indicates that the Veteran did not experience hip disorder symptomatology manifested to a compensable degree within a year of his November 1954 discharge from service.

Finally, the Board finds that the Veteran's current hip disorders are not related to service. It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same. Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (noting that the Board, as part of its duties, is to weigh the evidence of record and determine credibility). In the March 2013 VA medical examination report and May 2013 VA medical opinion, the VA examiner noted interviewing the Veteran. During that interview, the Veteran indicated that he experienced only a right hip injury during service as opposed to a bilateral hip injury as originally claimed. After a thorough examination and a review of the record, the VA examiner diagnosed osteoarthritis of the hips and trochanteric bursitis of the right hip. In the examination report and subsequent medical opinion, the VA examiner opined that the Veteran's hip disorders were less likely than not incurred in service or caused by the Veteran's claimed in-service injury. In explaining this opinion, the VA examiner specifically noted that trochanteric bursitis was an acute condition that involved the soft tissue of the joint exclusively, and, therefore, could not be a residual of previous falls or injuries that occurred over fifty years prior to the examination. The VA examiner noted that the Veteran told him that he had only experienced a right hip injury in service and right hip disorder symptomatology since service. The VA examiner indicated that the Veteran, when asked to report the position of the pain he claimed was related to service, pointed to the area in which he would be experiencing bursitis symptomatology. As for the osteoarthritis of the bilateral hips, the VA examiner that this was a condition that evolved over the years due to general wear and tear, including past injuries. The VA examiner noted that the Veteran's osteoarthritis theoretically could have been related to the in-service accident. However, the VA examiner also noted that the service treatment records contained no notation indicating treatment or diagnosis for hip disorder symptomatology during service and that the November 1954 service discharge examination report contained findings indicating that the Veteran's hips were normal at discharge. Moreover, as the Veteran had told him that he injured only his right hip during service, the VA examiner wrote that the relative symmetry of the Veteran's arthritis in the hips indicated the lack of a causal relationship from the in-service fall from the cargo net. The VA examiner stated that one "would expect greater arthritis to be present in the right hip if this fall was in fact the source of the arthritis." The VA examiner specifically reported that, based on the Veteran's own stated claim of a right hip injury without a significant left hip injury over the years, "there objectively should be a greater degree of osteoarthritis in the right hip seen on radiographs," and a greater difference in range of motion and strength of the right hip compared with the left on examination. The VA examiner wrote that such a difference was not seen as there was only a five degree difference in range of motion of the hips and the hip strength was equal. The VA examiner also indicated that the five degree difference in range of motion could be more adequately explained by the "non-chronic" bursitis of the right hip of more recent origin. As the VA examiner wrote the March 2013 VA medical examination report and May 2013 VA medical opinion after an interview with the Veteran, a medical examination, and a review of the claims file, and offered extremely thorough opinions regarding the etiology of the Veteran's claimed hip disorders, based on all evidence of record, the Board finds the March 2013 VA medical examination report and May 2013 VA medical opinion have great probative value in this matter. See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records); 38 U.S.C.A. § 5103A(d) ;38 C.F.R. § 3.159(c)(4) . 

The Board notes that the record contains several VA treatment records in which a VA examiner diagnosed the Veteran as having bilateral hip discomfort and "suspected traumatic arthritis." Yet, the Board notes that this diagnosis apparently was based upon the Veteran's reports of his own suspicions, as noted in a May 2007 VA treatment record. Moreover, in the March 2013 VA medical examination report, the VA examiner noted that osteoarthritis could be caused by falls over a period of years, but clearly listed the reasons why the Veteran's osteoarthritis was less likely than not caused by an in-service trauma.  Moreover, in a December 2007 statement, the Veteran wrote that an unnamed doctor "said the pain on both of my hips are because of the fall long time ago." The Board notes that the Veteran did not provide any information regarding this unnamed doctor and did not refer to the doctor's statement regarding the etiology of his disorder at any other time during the pendency of the appeal. Moreover, even if the Board were to take the Veteran's report of the doctor's statement at "face value," the Board finds that it has less probative value than that of the March 2013 VA examiner who wrote two thorough opinions after interviewing the Veteran, performing an examination, and reviewing the evidence of record. See id.

The Board notes that the Veteran has contended that he experienced a hip disorder in service. In the most recent May 2013 remand, the Board noted that veterans are credible to describe symptomatology they have experienced, to include dates of symptomatology onset. Yet, as noted above, the Veteran's lay statements regarding the etiology of his claimed hip disorders have been so inconsistent with the other evidence of record as to lack credibility. See Caluza, at 498. 

For the above reasons, the Board finds that the preponderance of evidence weighs against the claim for service connection for a bilateral hip disorder and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral hip disorder is denied. 



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


